DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2022 has been entered.

Status of Claims:
Claims 10-24 and 26-32 are pending in this Office Action.
Claims 10, 17, and 24 are amended.
Claims 10-24 and 26-32 are rejected. 

Response to Arguments
Applicant’s arguments filed in the amendment filed 01/18/2022, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-12, 17-19, 24, 26, and 28-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shiel et al. (U.S. Publication No. 2006/0089914), in view of Powar et al. (U.S. Publication No. 2011/0273455), in view of Hitomi et al. (U.S. Publication No. 2008/0109876), and further in view of Forssell (U.S. Publication No. 2013/0007231).
As per claim 10, Shiel teaches an information processing device (Shiel: fig. 11, item 201) comprising:
circuitry configured to:
process, by a first application, content distributed from a content distribution device for display to a user (Shiel: paragraph 0012; media files, including audio and video…paragraph 0099; a mobile telephone network 210 or the Internet can be used to facilitate communications between the different system components 202, 204, 206, and 201…paragraph 0102; The invention also relates to the software and services that enable the identification and purchase of media files through the device);
acquire sample data of video data or audio data from a portion of the content (Shiel: paragraph 0013; The method includes the steps of sampling content originating from one or more sources. Generally, the sources provide audio content, visual content, or combinations thereof);
transmit the sample data to a first server (Shiel: paragraph 0099; A communication device 201 (equivalent to information processing device) interacts with different servers and databases using various communication channels. A sample identification server 202 (equivalent to first server) can be used to host the algorithms and software needed to identify content elements using samples transmitted from the communication device 201);
However Shiel does not explicitly mention server that determines a time point of the content from which the sample data of the video data or the audio data was acquired; and receive management information that is identified in accordance with the determined time point of the content from which the sample data of the video data or the audio data was acquired.
However Powar teaches:
transmit the sample data to a first server that determines, based on the sample data, a time point of the content from which the sample data of the video data or the audio data was acquired (Powar: paragraph 0029; The server 108 (equivalent to first server) may be configured to receive a media sample from the client device 104 (either over a wired or wireless connection), and the position identification module 110 can identify a corresponding estimated time position (T.sub.S) indicating a time offset of the media sample into the media stream based on the media sample that is being captured at that moment. T.sub.S may also…paragraph 0044; a relative time offset (e.g., 67 seconds into a song) at which the sample was taken can be determined); 
receive response information from the first server, the response information including time information that indicates the determined time point of the content from which the sample data of the video data or the audio data was acquired (Powar: paragraph 0110; The client device may receive a set of descriptors (i.e. response information) from the server in response to sending the audio sample to the server, or in response to sending a separate request to the server requesting the descriptors. The semantic vector may indicate a semantic content of corresponding textual transcriptions of the vocal elements of the audio signal as a function of time with respect to a length of the audio signal, the audio vector may indicate an audio content of audio elements of the audio signal as a function of time with respect to a length of the audio signal, and the emotion vector may indicate an emotional content of audio elements of the audio signal as a function of time with respect to a length of the audio signal. Thus, each of the set of descriptors may be defined with respect to the audio signal. The method 600 may additionally or alternatively include determining portions of the set of descriptors based on the audio sample…paragraph 0094; The audio sample is associated with or has a timestamp (T.sub.0) corresponding to a beginning time of the audio sample. The client device will receive from the position identification module a time offset (T.sub.S) of the sample indicating a time position in the song corresponding to the beginning time of the audio sample).
It would have been obvious to a person of ordinary skill in art at the time the invention was made in order to receive an identification of a song corresponding to the audio sample, and may render lyrics of the song in an animated manner (Powar: Abstract).
However Shiel and Powar do not explicitly mention acquire management information from a second server based on the response information that includes the time information of the determined time point of the content from which the sample data of the video data or the audio data was acquired; and control operation of an application based on a command indicated by the received management information.
However Hitomi teaches:
acquire management information of a second application from a second server based on the response information that includes the time information of the determined time point of the content from which the sample data of the video data or the audio data was acquired (Shiel/Powar may render this obvious on its own, since the application functionality that requests data for a sample as in Shiel could be separated out from the functionality that plays back the file including semantic content once a response is received as in Powar. Making separable is an obvious act, see MPEP 2144.04. Regardless, Examiner cites Hitomi to teach that triggers can be used to control other applications. See Hitomi: paragraph 0062; It should be noted that one or more of the blocks associated with the second application could be pre-stored in the subset of second stream-enabled application blocks 520. This could occur well in advance (e.g., the blocks could be downloaded at the same time the blocks associated with the first application are downloaded), or on the fly (e.g., a trigger could force a download of blocks associated with the second application, but the first application could be paused later, after a sufficient number of blocks associated with the second application have been downloaded)…paragraph 0052; a timer is the trigger for execution of a second application. However, the trigger could be just about any event); and
control operation of the second application based on a command indicated by the acquired management information (Hitomi: paragraph 0061; the trigger database 516 is intended to represent the collection of events that may trigger pausing the first application to perform some other action, such as running a second application. The trigger database 516 may include global triggers (such as forced execution of the second application at a pre-determined time), local triggers, and/or application-specific triggers (such as requesting a particular block for a stream-enabled application)). 
It would have been obvious to a person of ordinary skill in art at the time the invention was made for providing a container that manages access to protected resources using rules to intelligently manage them includes an environment having a set of software and configurations that are to be managed (Hitomi: Abstract).
However Shiel, Powar, and Hitomi do not explicitly mention the management information of the second application being acquired from the second server based on the response information to allow acquisition of the management information when the management information is not available via the broadcast.
However Forssell teaches:
the management information of the second application being acquired from the second server based on the response information to allow acquisition of the management information when the management information is not available via the broadcast (Forssell: paragraph 0097; The periodic retransmission may be via broadcast/multicast communication, by point-to-point communication or a combination of the two. If after a predefined number of periodic attempts to transmit the message including the management data to one or more deployed devices fails or is unsuccessful then an error report may be generated and further investigation into the failure may be triggered…paragraph 0112; The management data may be provided in a message transmitted to the deployed devices or the message transmitted to the deployed devices may inform or instruct the deployed devices to retrieve or obtain the management data from a server, e.g. the DM server…paragraph 0113; there are several acknowledgements and transmission status reports that are provided so that the different entities are informed of the success or failure of the broadcast transmission of the management data…paragraph 0118; identify the deployed devices that have or have not successfully received the management data broadcast or multicast message).
It would have been obvious to a person of ordinary skill in art at the time the invention was made for providing broadcast/multicast device management (Forssell: paragraph 0001).
As per claim 11, the modified Shiel teaches the information processing device according to claim 10, wherein the second server is different from the first server (Shield: paragraph 0099; A communication device 201 interacts with different servers and databases using various communication channels). 
As per claim 12, the modified Shiel teaches the information processing device according to claim 10, wherein the management information includes a trigger (Powar: paragraph 0082; the service provider or the server uses a recognition engine to compare the captured sample to music recordings in a database to identify the song and thereby trigger a desired event for the user. In this example, the triggered event is the delivery of lyric information to the user that corresponds to the song recognized from the captured sample). 
It would have been obvious to a person of ordinary skill in art at the time the invention was made in order to receive an identification of a song corresponding to the audio sample, and may render lyrics of the song in an animated manner (Powar: Abstract).
With respect to claim 17, it is substantially similar to claim 10 and is rejected in the same manner, the same art and reasoning applying. Further, Shiel also teaches an information processing method (Shiel: paragraph 0008; a method of compensating a broadcast source. The method includes the steps of delivering a plurality of content elements originating from a broadcast source to a receiver, generating a playout list of the plurality of content elements, identifying the broadcast source, identifying one content element of the plurality of content elements, and compensating the broadcast source).
 Regarding claims 18-19, they are substantially similar to claims 11-12, respectively, and are rejected in the same manner, the same arts and reasoning applying. 
With respect to claim 24, it is substantially similar to claim 10 and is rejected in the same manner, the same art and reasoning applying. Further, the modified Shiel also teaches a non-transitory computer-readable storage medium storing a program which, when executed by a computer (Powar: paragraph 0008; Any of the methods described herein may be provided in a form of instructions stored on a non-transitory, computer readable storage medium, that when executed by a computing device, perform functions of the method).
It would have been obvious to a person of ordinary skill in art at the time the invention was made in order to receive an identification of a song corresponding to the audio sample, and may render lyrics of the song in an animated manner (Powar: Abstract).
As per claim 26, the modified Shiel teaches the information processing device according to claim 10, wherein the circuitry is further configured to: transmit the sample data of the video data or the audio data of the content to the first server via a network (Shiel: paragraph 0099; A sample identification server 202 can be used to host the algorithms and software needed to identify content elements using samples transmitted from the communication device 201. A central system server 204 can contain licensing and compensation arrangement data that communicates with the source 206 of the individual content elements/media files. In turn, a mobile telephone network 210 or the Internet can be used to facilitate communications between the different system components 202, 204, 206, and 201). 
As per claim 28, the modified Shiel teaches the information processing device according to claim 10, wherein the content distribution device and the first server are different devices (Shiel: Fig. 11; item 206 – source(s) of media files (content distribution device) and item 202 – Sample identification server (first server)).
As per claim 29, the modified Shiel teaches the information processing device according to claim 10, wherein the circuitry is further configured to:
receive the response information which is transmitted from the first server in response to the sample data (Powar: paragraph 0110; The client device may receive a set of descriptors (i.e. response information) from the server in response to sending the audio sample to the server).
It would have been obvious to a person of ordinary skill in art at the time the invention was made in order to receive an identification of a song corresponding to the audio sample, and may render lyrics of the song in an animated manner (Powar: Abstract).
determine whether to acquire the management information based on the received response information (Hitomi: paragraph 0027; a requestor requests a resource that exists, and that the rule-based determination as to whether to honor the request is made at the DMZ. The rule-based determination can be affirmative or negative depending upon the requester…paragraph 0032; it is determined whether rule-based access is granted to the application for the resource in the DMZ…paragraph 0034; The DMZ 204 includes, for illustrative purposes only, a table that correlates the requestor to a resource. Instead of a table, a known or convenient structure could be used to manage access rules. The DMZ may include rules associated with multiple requesters, resources inside the container 206 or another container).
It would have been obvious to a person of ordinary skill in art at the time the invention was made for providing a container that manages access to protected resources using rules to intelligently manage them includes an environment having a set of software and configurations that are to be managed (Hitomi: Abstract).


Claims 13-16, 20-23, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shiel et al. (U.S. Publication No. 2006/0089914), in view of Powar et al. (U.S. Publication No. 2011/0273455), in view of Hitomi et al. (U.S. Publication No. 2008/0109876), in view of Forssell (U.S. Publication No. 2013/0007231), and further in view of Kim et al. (U.S. Publication No. 2010/0042738).
As per claim 13, the modified Shiel teaches the information processing device according to claim 10. 
However the modified Shiel does not explicitly mention wherein the circuitry is further configured to: acquire the second application, from a third server that distributes the application, based on command indicated by the management information.
However Kim teaches:
wherein the circuitry is further configured to: acquire the second application, from a third server that distributes the application, based on command indicated by the management information (Kim: paragraph 0034; The contents receiving apparatus 120 receives applications and application control information (ACI) from a server 110 on the internet, which is operated by an operator, or a media server in a home network. ACI is a concept comprising additional (e.g., supplementary) information for controlling applications, indicating an application information table (AIT) of data broadcasting and an application management table (AMT) of a storage device).
It would have been obvious to a person of ordinary skill in art at the time the invention was made for obtaining application control information for managing life cycles of an application over a data network during data broadcasting (Kim: paragraph 0003).
As per claim 14, the modified Shiel teaches the information processing device according to claim 10.
However the modified Shiel does not explicitly mention wherein the operation of the second application is to acquire the application using a URL based on the management information.
However Kim teaches:
wherein the operation of the second application is to acquire the application using a URL based on the management information (Kim: paragraph 0034; The contents receiving apparatus 120 receives applications and application control information (ACI) from a server 110 on the internet… paragraph 0043; The contents receiving apparatus 120 can receive the next ACI from the server 110 over a data network using the next ACI URL information).
It would have been obvious to a person of ordinary skill in art at the time the invention was made for obtaining application control information for managing life cycles of an application over a data network during data broadcasting (Kim: paragraph 0003).
As per claim 15, the modified Shiel teaches the information processing device according to claim 10.
However the modified Shiel does not explicitly mention wherein the operation of the second application is to acquire, activate, execute, or stop the application based on the command indicated by the management information.
However Kim teaches:
wherein the operation of the second application is to acquire, activate, execute, or stop the application based on the command indicated by the management information (Kim: paragraph 0024; application control process based on ACI…paragraph 0037; ACI includes information on respective applications to be executed for respective particular time periods (ACI effective duration), and thus can control life cycles of the respective applications).
It would have been obvious to a person of ordinary skill in art at the time the invention was made for obtaining application control information for managing life cycles of an application over a data network during data broadcasting (Kim: paragraph 0003).
As per claim 16, the modified Shiel teaches the information processing device according to claim 10.
However the modified Shiel does not explicitly mention wherein the management information includes a trigger that defines when the second application is to be acquired, activated, executed, or stopped.
However Kim teaches:
wherein the management information includes a trigger that defines when the second application is to be acquired, activated, executed, or stopped (Kim: paragraph 0037; ACI includes information on respective applications to be executed for respective particular time periods (ACI effective duration), and thus can control life cycles of the respective applications).
It would have been obvious to a person of ordinary skill in art at the time the invention was made for obtaining application control information for managing life cycles of an application over a data network during data broadcasting (Kim: paragraph 0003).
Regarding claims 20-23, they are substantially similar to claims 13-16, respectively, and are rejected in the same manner, the same arts and reasoning applying. 
As per claim 27, the modified Shiel teaches the information processing device according to claim 10, wherein the circuitry is further configured to: 
Powar teaches that the devices communicates via network (Powar: paragraph 00049; the client device 104 and the server 108 may be connected to the media stream library database 118 over a network).
It would have been obvious to a person of ordinary skill in art at the time the invention was made in order to receive an identification of a song corresponding to the audio sample, and may render lyrics of the song in an animated manner (Powar: Abstract).
acquire the management information from the second server based on the response information received from the first server (Hitomi: paragraph 0034; The DMZ 204 includes, for illustrative purposes only, a table that correlates the requestor to a resource. Instead of a table, a known or convenient structure could be used to manage access rules. The DMZ may include rules associated with multiple requesters, resources inside the container 206 or another container (not shown) and may have rules other than accept/deny (as shown in the FIGS. 2A and 2B), such as "read-only," "verify," or other rules…paragraph 0038; The rule engine 304 may use, for example, a combination of embedded and configurable rules which can include by way of example but not limitation, file, user, and process access control lists (ACLs), software handlers, and file and resource overlays. Rules may be assigned and managed, for example, per process, per resource (e.g. file, registry, etc.), and per user).
It would have been obvious to a person of ordinary skill in art at the time the invention was made for providing a container that manages access to protected resources using rules to intelligently manage them includes an environment having a set of software and configurations that are to be managed (Hitomi: Abstract).
However the modified Shiel does not mention acquire the second application from a third server via the network based on the command indicated by the received management information.
However Kim teaches:
acquire the second application from a third server via the network based on the command indicated by the received management information (Kim: paragraph 0034; The contents receiving apparatus 120 receives applications and application control information (ACI) from a server 110 on the internet, which is operated by an operator, or a media server in a home network).
It would have been obvious to a person of ordinary skill in art at the time the invention was made for obtaining application control information for managing life cycles of an application over a data network during data broadcasting (Kim: paragraph 0003).

Claims 30-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shiel et al. (U.S. Publication No. 2006/0089914), in view of Powar et al. (U.S. Publication No. 2011/0273455), in view of Hitomi et al. (U.S. Publication No. 2008/0109876), in view of Forssell (U.S. Publication No. 2013/0007231), and further in view of Tsusaka (U.S. Publication No. 2007/0008909).
As per claim 30, the modified Shiel teaches the information processing device according to claim 10.
However the modified Shiel does not explicitly mention wherein wherein the management information is determined in accordance with a correction of the determined time point of the content from which the sample data of the video data or the audio data was acquired.
However Tsusaka teaches:
the management information is determined in accordance with a correction of the determined time point of the content from which the sample data of the video data or the audio data was acquired (Tsusaka: paragraph 0039; a time correcting unit operable to correct the start time of each section indicated by the first section information by: receiving from the information supply apparatus (i) a portion of audio data of a content identified by the identification information and (ii) a reproduction time for the portion of audio data, the reproduction time having been measured by a same clock that has measured start times indicated by the first section information; calculating a difference between (iii) a reproduction time for the portion of audio data of the recorded content and (iv) the reproduction time received from the information supply apparatus; and correcting the start times indicated by the first section information by the calculated difference).
It would have been obvious to a person of ordinary skill in art at the time the invention was made for correcting the start times indicated by the first section information by the calculated difference (Tsusaka: paragraph 0039).
As per claim 31, the modified Shiel teaches the information processing device according to claim 30.
However the modified Shiel does not explicitly mention wherein the correction includes a difference between a time at which the sample data is acquired and a time at which the management information is received. 
However Tsusaka teaches:
wherein the correction includes a difference between a time at which the sample data is acquired and a time at which the management information is received (Tsusaka: paragraph 0039; calculating a difference between (iii) a reproduction time for the portion of audio data of the recorded content and (iv) the reproduction time received from the information supply apparatus; and correcting the start times indicated by the first section information by the calculated difference).
It would have been obvious to a person of ordinary skill in art at the time the invention was made for correcting the start times indicated by the first section information by the calculated difference (Tsusaka: paragraph 0039).

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shiel et al. (U.S. Publication No. 2006/0089914), in view of Powar et al. (U.S. Publication No. 2011/0273455), in view of Hitomi et al. (U.S. Publication No. 2008/0109876), in view of Forssell (U.S. Publication No. 2013/0007231), and further in view of Murakami et al. (U.S. Publication No. 2007/0053658).
As per claim 32, the modified Shiel teaches the the information processing device according to claim 10. 
However the modified Shiel does not explicitly mention wherein the response information includes a content identifier of the content and the time information that includes the time point of the content, and the management information is identified in accordance with the determined content identifier and the determined time point of the content.
However Murakami teaches:
wherein the response information includes a content identifier of the content and the time information that includes the time point of the content (Murakami: paragraph 0062; A chunk is created from one sample or a plurality of samples. The stsc atom describes information including the number of the first chunk allocated to the movie data atom associated with the initial moov atom, the number of samples in each chunk and an Stsd ID (sample description index) used for identifying information recorded in the stsd atom as information on a decoding process…paragraph 0085; a chunk offset included in the same management information as information on a position is used for detecting a reproduction time and a process to reproduce samples of movie data atoms is started at the detected reproduction time), and
the management information is identified in accordance with the determined content identifier and the determined time point of the content (Murakami: paragraph 0058; Pieces of management information on samples are set in the stbl atom. The stbl atom includes an stts atom, a ctts atom, an stsz atom, an stsc atom, an stco atom, an stss atom and an stsd atom…paragraph 0059; The stts atom is an atom used for describing a relation between samples and the length of a time period of a decoding process. The length of the time period is expressed in terms of frames. To put it concretely, the stts atom describes a sample duration and a sample count. The sample duration is the display time of each sample. The sample count is the number of samples each displayed during the sample duration).
It would have been obvious to a person of ordinary skill in art at the time the invention was made in order to simplify processing carried out to reproduce the fragment movie file or the like (Murakami: Abstract).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARINA J. GARCIA-CHING whose telephone number is (571)270-7159. The examiner can normally be reached Monday - Wednesday (9:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARINA J GARCIA-CHING/Examiner, Art Unit 2449                                                                                                                                                                                                        
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449